          Case 2:20-cv-08100-FMO-AFM Document 12 Filed 10/26/20 Page 1 of 5 Page ID #:52
Name and address:
                  Kate T. Spelman (SBN 269109)
                       Jenner & Block LLP
                  633 West 5th Street, Ste. 3600
                     Los Angeles, CA 90071

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                           CASE NUMBER
Elena Coleman,
                                                         Plaintiff(s),                            2:20-cv-8100-FMO

                 v.
                                                                             APPLICATION OF NON-RESIDENT ATTORNEY
Mondelez International, Inc.,                                                      TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                       PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Panos, Dean N.
Applicant's Name (Last Name, First Name & Middle Initial)                                         check here if federal government attorney
Jenner & Block LLP
Firm/Agency Name
353 North Clark Street                                                   (312) 222-9350                       (312) 527-0484
                                                                         Telephone Number                     Fax Number
Street Address
Chicago, IL 60654                                                                               dpanos@jenner.com
City, State, Zip Code                                                                               E-mail Address

I have been retained to represent the following parties:
Mondelez International, Inc.                                               Plaintiff(s)     Defendant(s)     Other:
                                                                           Plaintiff(s)     Defendant(s)     Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                          Date of Admission            Active Member in Good Standing? (if not, please explain)
See Section IV                                           See Section IV            See Section IV




G-64 (09/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 1 of 3
Case 2:20-cv-08100-FMO-AFM Document 12 Filed 10/26/20 Page 2 of 5 Page ID #:53
Case 2:20-cv-08100-FMO-AFM Document 12 Filed 10/26/20 Page 3 of 5 Page ID #:54




         10/26/2020
Case 2:20-cv-08100-FMO-AFM Document 12 Filed 10/26/20 Page 4 of 5 Page ID #:55




                         Certificate of Admission
                          To the Bar of Illinois
       I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                                       Dean Nicholas Panos


       has been duly licensed and admitted to practice as an Attorney and Counselor at
       Law within this State; has duly taken the required oath to support the
       CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
       also the oath of office prescribed by law, that said name was entered upon the Roll
       of Attorneys and Counselors in my office on 11/08/1990 and is in good standing, so
       far as the records of this office disclose.




                                               IN WITNESS WHEREOF, I have hereunto
                                                     subscribed my name and affixed the
                                                     seal of said Court, this 22nd day of
                                                     October, 2020.



                                                       Caitittpera# &.c19,3-62
                                                                                      Clerk,
                                                       Supreme Court of the State of Illinois
 Case 2:20-cv-08100-FMO-AFM Document 12 Filed 10/26/20 Page 5 of 5 Page ID #:56


                  INDIANA
                                                                                  200 W Washington St I Rm 216
                   SUPREME COURT                                                   Indianapolis, Indiana 46204

                   Office of Judicial Administration                                              COURTS.IN.GOV




                                           October 22, 2020

   Dean N. Panos
   Jenner & Block LLP
   353 North Clark Street
   Chicago, IL 60654


   To whom it may concern:

           Under Indiana law, an Indiana attorney may elect to assume "inactive good standing" status
  by filing an affidavit stating that he is currently in active good standing and that he neither holds
  judicial office nor is engaged in the practice of law in Indiana. Inactive status allows the attorney to
  remain on Indiana's "Roll of Attorneys," subject to reactivation at a later date, provided he has: (1)
  paid one half of his annual attorney registration fee in a timely manner, (2) has complied to that
  point with the Supreme Court's continuing legal education requirements; and (3) is not then subject
  to disciplinary action affecting the attorney's good standing.

         Dean Nicholas Panos has asked us to certify that he is in inactive good standing status in
  Indiana. Our records show Dean Nicholas Panos elected inactive good standing status on
  September 27, 2017 and remains in inactive good standing status as of this date. We can report
  that Dean Nicholas Panos was admitted to the Indiana bar on June 15, 1990.

           We can also report that our records indicate he has never been subject to any formal
  disciplinary proceeding initiated by the Indiana Supreme Court Disciplinary Commission.



             Please call if you have any questions.



                                           Sincerely,

                                            Anowser4e4.--
                                           Gregory R. Pachmayr
                                           Clerk of the Indiana Supreme Court


    GRP/dl




GREGORY R. PACHMAYR, CLERK OF THE INDIANA APPELLATE COURTS
                   Clerk of the Appellate Courts I clerk@courts.IN.gov I 317.232.1930
